Citation Nr: 1241822	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-24 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected allergic rhinitis status post septoplasty and excision of polyps.   

2.  Entitlement to an initial compensable rating for the service-connected chronic sinusitis.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States






ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to November 1998 and from January 2003 to January 2005.  He also was noted to have had 9 years, 3 months and 19 days of inactive service.   

This case initially came before the Board of Veterans' Appeals (the Board) on appeal from rating decisions dated in December 2008 and January 2011.  

The December 2008 rating decision granted service connection for chronic allergic rhinitis status post septoplasty and excision of polyps.  A noncompensable rating was assigned effective on January 14, 2005.  

The January 2011 rating decision granted service connection for sinusitis and the noncompensable rating was continued at that time. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The June 2010 VA examination report noted that the Veteran's statement that he had had a sinus infection in February, March or April 2010 and was treated with antibiotics for two or three weeks.  However, the records showing treatment of the sinusitis with antibiotics are not of record.  

The VA treatment records dated from November 1998 to March 2008 are associated with the claims file.  There are no VA treatment records dated from March 2008 associated with the claims file or the virtual VA file.  

The RO should obtain any outstanding VA treatment records, dated from March 2008 to present, from VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).

The RO also must contact the Veteran in order to have him provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent non-VA records showing treatment of the service-connected chronic allergic rhinitis and chronic sinusitis.  He should be asked to identify the health care provider who prescribed antibiotics for the sinusitis in 2010 and at any other time.   

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  He also should be informed that he may submit evidence to support his claims.  

The Board also notes that service connection was established for chronic allergic rhinitis and chronic sinusitis.  However, the RO rated the two disorders as a single entity and assigned a noncompensable rating.  

The June 2010 VA examination report indicated that there was evidence that the Veteran had incapacitating episodes of sinusitis and non-incapacitating episodes of sinusitis manifested by fever, purulent discharge, and sinus pain.  He reported that he did not have any current rhinitis symptoms.  However, a CT scan of the sinuses showed hypertrophy of the turbinates secondary to the chronic allergic rhinitis.  

Thus, a higher rating is possible under the general rating formula pertaining to sinusitis (Diagnostic Codes 6510 to 6514) and Diagnostic Code 6522.  See also 38 C.F.R. § 4.14 (2012).  

Accordingly, the RO should have the Veteran scheduled for an examination to determine the current severity of the service-connected allergic rhinitis and chronic sinusitis.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should obtain copies of any outstanding clinical records referable to VA treatment received by the Veteran for the service-connected allergic rhinitis and chronic sinusitis since March 2008.  These records should be incorporated into the Veteran's claims file.

2.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any non-VA medical records referable to treatment rendered for the service-connected allergic rhinitis and the chronic sinusitis.  The RO should request the Veteran to identify the healthcare provider who prescribed the antibiotics for the sinusitis in 2010 and at any other time.   

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim.    

3.  The RO also should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected chronic sinusitis and the allergic rhinitis.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

All indicated tests and studies should be conducted.  The examiner should specify the specific symptoms and manifestations due to the chronic allergic rhinitis and specify the specific symptoms and manifestations due to the chronic sinusitis.  

All criteria necessary for the evaluation of these disabilities must be addressed.  Regarding the chronic sinusitis, the examiner should report the amount of incapacitating episodes in the past year that required antibiotic treatment of at least four to six weeks, and the amount of non-incapacitating episodes in the past year manifested by headaches, pain, and purulent discharge or crusting.  The presence or absence of osteomyelitis or near constant sinusitis should also be noted.  

The examiner should report whether the allergic rhinitis is manifested by polyps and an obstruction of the nasal passage.  The examiner should indicate whether the nasal obstruction is greater than 50 percent on both sides or if there is complete obstruction on one side.  

The examiner should provide a complete rationale for any opinion rendered.  If the examiner concludes that an opinion cannot be provided without result to speculation, the examiner must provide a rationale for this conclusion and should state whether the inability to provide an opinion is due to a need for further information, with the needed information identified, or because the limits of medical knowledge have been exhausted.

4.  Following completion of all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


